Citation Nr: 0919948	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-03 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric 
disability other than PTSD, to include major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to 
March 1972.    

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.

This case was the subject of a Board remand dated in February 
2008. 
     
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A VA Form 21-22 (Appointment of Veterans Service Organization 
as Claimant's Representative) associated with the claims 
file, and signed by the Veteran on October 6, 2008, indicates 
that the Veteran has appointed the State of Arizona, Veterans 
Service Commission, as his representative before VA.   An 
earlier VA Form 21-22, signed by the Veteran on May 4, 2005, 
indicates that representation of the Veteran by Disabled 
American Veterans was revoked on October 15, 2008, as the 
result of the new appointment of a different representative 
(i.e., Arizona Veterans Commission) by the Veteran.  
Nevertheless, since October 2008, the Appeals Management 
Center (AMC) has continued to issue copies of correspondence, 
including a March 2009 Supplemental Statement of the Case 
(SSOC), to Disabled American Veterans rather than Arizona 
Veterans Service Commission.   Further, the Arizona Veterans 
Service Commission was not offered an opportunity to complete 
a VA Form 646 in connection with this appeal, and Disabled 
American Veterans has continued to take action as though it 
were still the Veteran's representative, including issuance 
of an April 2009 Appellant's Post-Remand Brief on behalf of 
the Veteran.  In order to preserve the Veteran's due process 
rights, the Board would find it useful if the Veteran's 
current representative were provided material correspondence 
dated from October 2008, including the March 2009 SSOC, and 
an opportunity to respond and represent the Veteran in this 
appeal.  See 38 C.F.R. § 19.30(a).

The Board notes that action requested by the Board in a 
February 2008 remand was not completed effectively insofar as 
VCAA notice was inadvertently sent by the AMC to the Veteran 
at a certain street address of 17th Lane, rather than 170th 
Lane.  As a result, the correspondence was returned by the 
Unites States Postal Service to the AMC in April 2008 for the 
indicated reason that there was no such street.  The Veteran 
has since changed his address, as of approximately October 
2008, when he moved to Arizona.  See correspondence from 
Veteran received in October 2008.  The March 2008 
undeliverable returned correspondence was forwarded to the 
Board by the AMC in April 2009.  Proper VCAA notice, as 
requested in the Board's February 2008 Board remand, remains 
to be sent to the Veteran's current address of record.  See 
38 C.F.R. § 3.159(b).  The notice should include information 
as to evidence required to support assignment of disability 
ratings and effective dates in claims for service connection.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

At a VA examination in February 2009, the examiner made 
reference to the Veteran having been hospitalized in November 
2008, by the Veteran's account for suicidal ideation, and by 
the examiner's account for alcohol detoxification.  Since the 
examiner apparently had access to these records, but the 
records are not associated with the claims file, it appears 
likely that the hospitalization was at a VA facility.  Such 
records would likely contain information regarding the nature 
and diagnosis of the Veteran's current psychiatric 
disability, a matter of material dispute in this appeal.  As 
a result, such records would be useful in adjudication of the 
Veteran's claims.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In addition, the Board notes that VA examination reports 
dated in February 2009 and November 2005 contain detailed 
references to extensive disciplinary incidents and behavioral 
issues during service.  At the November 2005 VA examination 
the Veteran described having received two Article 15s during 
service, having had time absent without leave, and incidents 
including assaults and drunk and disorderly conduct.  The VA 
examiners have generally described the Veteran's behavior 
during service as an extension of pre-service behavior; 
however, the Veteran was evaluated as psychiatrically normal 
at entrance into service and is presumed as having been in 
sound condition at entrance into service.  See 38 C.F.R. 
§ 3.304(b).  To shed light on the Veteran's behavior during 
service, the Veteran's complete Official Military Personnel 
File would be useful in adjudication of this claim.  See 38 
U.S.C.A. § 5103A(a)-(c).  To date, only very limited service 
personnel documentation has been requested or received.  

After the above development is completed, a VA examination 
that takes into account all newly received evidence and 
certain service treatment records that have not been 
acknowledged by prior VA examiners would be useful in 
adjudication of the Veteran's claim.  In order to avoid the 
type of protracted development and adjudication that this 
type of claim (a claim for service connection for psychiatric 
disability where there are contrasting medical opinions and 
some positive in-service findings) often involves, a VA 
examination by a panel of two mental health professionals 
would be useful.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Issue a copy of the March 2009 SSOC to 
the Veteran at his most recent address of 
record, and to the Veteran's current 
representative, Arizona Veterans Service 
Commission.  See VA Form 21-22 dated in 
October 2008.

2.   Issue a corrective VCAA notice letter 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. § 
3.159, Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  The Veteran 
must be apprised of the evidence needed to 
establish both a disability rating and an 
effective date in the event of an award of 
service connection, as outlined by the Court 
in Dingess.  The corrective VCAA notice 
should be sent to the Veteran at his most 
recent address of record.  A copy should be 
sent to the Veteran's current 
representative, Arizona Veterans Service 
Commission.

3. The RO should contact all necessary 
sources to obtain the Veteran's complete 
Official Military Personnel File.

The efforts to obtain those records should 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.

4.  Request the Veteran to identify the 
name and address of all providers of 
medical treatment for his psychiatric 
disability.  After any required 
authorizations for release of medical 
information are requested and obtained from 
the Veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

The records sought should include November 
2008 records of treatment and 
hospitalization for alcohol abuse and/or 
suicidal ideation, as described in a 
report of VA examination in February 2009.

5. Schedule the Veteran for a VA 
psychiatric examination by a panel of two 
mental health professionals.  

The examiners should provide findings as to 
all current psychiatric disabilities, and 
should include specific opinions as to 
whether diagnoses are warranted for 
posttraumatic stress disorder and/or  major 
depressive disorder.  

For each such disorder found, the examiners 
should provide an opinion as to whether the 
disorder was present during active service, 
and whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the disorder began during 
active service, is related to any incident 
of active service, or was caused or 
aggravated (chronic worsening of underlying 
condition as opposed to a temporary flare-
up of symptoms) by active service.

Further, the examiners should provide an 
opinion as to whether any condition found 
clearly and unmistakably existed prior to 
active service, and, if so, whether the 
condition was clearly and unmistakably not 
aggravated by active service.

The claims folder must be made available to 
the examiners for review in conjunction 
with the examination, and the examiners 
should indicate that the claims folder was 
reviewed.
 
The examiners must be advised that the 
Veteran's claimed in-service stressor, 
working as an operating room technician at 
Fort Sam Houston Burn Center, has been 
conceded by VA.  However, clinical review 
is needed to determine if this verified 
stressor is related to any current 
psychiatric disorder(s) suffered by the 
Veteran.

The examiners should review the service 
treatment records and service personnel 
records, and acknowledge a record of 
treatment dated in March 1970 that 
indicates that the Veteran was 
experiencing anxiety and a lack of sleep 
and was prescribed meprobamate; and a 
report of medical history prepared in 
connection with the Veteran's February 
1972 service discharge examination, in 
which the Veteran indicated by a checked 
box that he had experienced nervous 
trouble, and which includes a notation by 
a reviewing physician indicating that the 
Veteran had experienced nervousness since 
February 1970 and was prescribed 
meprobamate.

If the examiners are not in substantial 
agreement with one another in providing 
the requested opinions, they should 
provide rationales for their disparate 
findings so that the Board may weight 
their respective opinions in adjudication 
of this matter.

The examiners are requested to provide a 
complete rationale for their opinions, as a 
matter of medical probability, based on 
their clinical experience, medical 
expertise, and established medical 
principles.  

6.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




